—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered January 7, 1991, convicting him of criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
During jury selection, defense counsel exercised 12 peremptory challenges, 11 of which were against prospective white jurors. Upon the People’s demonstration of a prima facie case of discrimination, the defendant must provide a nonpretextual, racially neutral explanation for challenging a juror from the class being discriminated against (see, People v Kern, 75 NY2d 638, 658). Whether a legitimate neutral ground for exercising a peremptory challenge was pretextual or real and justified is essentially a factual determination and the trial court is entitled great deference in making this determination (see, People v Hernandez, 75 NY2d 350, 356, cert granted 498 US 894, affd 500 US 352). Here, the People moved to strike one of the defendant’s peremptory challenges against a white juror who stated that she was an "arts administrator” who organized arts and education programs for elementary and junior high school students. While a person’s employment may, in an appropriate case, constitute a legitimate race-neutral reason for exclusion, the concerns regarding a juror’s employment must somehow be related to the factual circumstances of the case (see, People v Williams, 199 AD2d 445). Here, there was no relationship between the prospective juror’s employment and the facts of this case. We find that the Supreme Court properly granted the People’s motion to strike the defendant’s peremptory challenge against this juror, as the defendant failed to provide a race-neutral reason for exercising this challenge.
Further, the sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Copertino, Santucci and Hart, JJ., concur.